DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


Group I, claim(s) 1, 4, 7, 10-14, 16, 17, 22, 23, 31, 34, 35, and 39 drawn to a compound.
Group II, claim(s) 46, drawn to a method for visually detecting an analyte molecule.
Group III, claim(s) 47, drawn to a method for visually detecting an analyte molecule.
Group IV, claim(s) 50, drawn to a method for determining the presence of dead cells in a sample.
Group V, claim(s) 53, drawn to a composition.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of a compound of structure (I), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ueno (US 2012/0126175). Ueno discloses a labeling agent in Figs. 1, 23, and 28 and in Formula (1) corresponding to claimed structure (I), where n is 0, x is 1, and y is 1. Regarding R2 and R3 of the claimed structure (I), Ueno discloses nucleotide derivative units (Fig. 26; [0011]), which correspond to a complementary reactive group Q'. Alternatively, Ueno implicitly discloses reactive groups for linking to a compound to be labeled and analyzed ([0071], [0078]) or a solid-phase carrier ([0092]). 

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

The groups of species are as follows: 
Species Group A (mandatory inclusion of n-bracket or y-bracket):
	A-1: n is 1 or greater, or
	A-2: y is 1 or greater.

Species Group B:
	Applicant is to choose one disclosed example of M (monovalent moiety).

Species Group C:
	Applicant is to choose one disclosed example of M' (divalent moiety)

Species Group D: (mandatory inclusion of listed R2 / R3 choices)
	D-1: at least one of R2 and R3 is –SH; or at least one of R2 and R3 is or comprises a moiety comprising a reactive group, or protected analogue thereof, capable of forming a covalent bond with an analyte molecule;
	D-2: at least one of R2 and R3 is or comprises a targeting moiety or a complementary reactive group Q' or a nucleoside;
D-3: at least one of R2 and R3 is a linker comprising a covalent bond to an analyte molecule;
	D-4: at least one of R2 and R3 is or comprises a solid support [residue];
2 and R3 is or comprises the special features of D-1 through D-4; i.e., both R2 and R3 are selected from H, OH, SH, alkyl, alkoxy, alkylether, heteroalkyl, -OP(=Ra)(Rb)Rc, and a linker comprising a covalent bond to a further compound of structure (I).

Regarding claim interpretation and Species Group A, claim 1 recites the following limitation:
n, x and y are each independently an integer of zero or greater for each integral value of z; and 
z is an integer of 1 or greater, 
provided that x is 1 or greater for at least one integral value of z, and at least one of n or y is 1 or greater for at least one integral value of z.

It is unclear what is meant by the limitations "for each integral value of z" and "for at least one integral value of z." Claim 1 recites a [single] compound having the following structure (I), and "z" only occurs once in structure (I). Accordingly, a [single] compound having the following structure (I) can only be characterized by a single value of z. The limitation that "x…[is] independently an integer of zero or greater" is broader than the subsequent narrow limitation that "x is 1 or greater." For purposes of this restriction, the indefinite broader limitation is disregarded. For search purposes, Applicant should elect either A-1 or A-2, and regardless of this election, also elect a species from both Species Group B and Species Group C. Claim 1 permits both n and y to 1 or greater (and therefore for both M and M' to be present), and therefore claim 1 is a linking claim to the species A-1 and A-2.
The chemical compounds of structure (I) are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. The species of Species Group D (mandatory inclusion of listed R2 / R3 choices) each correspond to different properties or activities of the compound. (Refer to following Species List). Species D-1 has the activity of forming a covalent bond with an analyte molecule. Species D-2 has the activity of forming non-covalent, complementary bonds with an analyte molecule. Species D-3 has the activity of comprising an analyte for detection. Species D-4 has the activity of providing a solid support. Species D-5 lacks the special activities of the other and can be used as a synthetic precursor.
Although the chemical compounds of structure (I) share a common structure of the x-bracket (under the interpretation applied above to indefinite claim 1), the common structure is not a significant structural element because it represents only a small portion of the compound the option in claim 1 to include either the n-bracket or the y-bracket.  Further, the compounds of these groups do not belong to a recognized class of chemical compounds (structure I where n=0 versus structure I where y=0). 
The chemical compounds of structure (I) are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. The disclosed choices of M and M' lack a substantial common structural element (e.g., dimethylaminostilbene versus squarylium).
Applicant is required, in reply to this action, to elect a single species from each of Species Groups A-D to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1, 7, 13, 14, 16, 31, and 53.
A telephone call was made to Shi Liu on 10 May 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/Christopher Adam Hixson/Primary Examiner, Art Unit 1797